Citation Nr: 0331891	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  97-00 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disorder.  

2.  Entitlement to a disability rating in excess of 30 
percent for pruritus rash of the scrotal area, lichen 
simplex, with seborrheic dermatitis of the scalp.  

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



REMAND

The appellant had active military service from March 1953 to 
April 1980.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office.  The record shows that the Nashville, 
Tennessee, Regional Office (RO) now has jurisdiction of the 
claims file.  

In a May 2003 Conference Report, the Decision Review Office 
(DRO) indicated that he had discussed the appellant's case 
with him, and that the appellant had stated that he desired 
to withdraw his appeal of the increased rating issue but 
wanted to continue the appeal of the service connection issue 
and have a hearing in Nashville.  However, because there is 
no written request from the appellant to withdraw the 
increased rating issue, the Board finds that the issue is 
still on appeal.  


REMAND

In March 2003, the appellant requested a videoconference 
hearing before a member of the Board in order to present 
testimony regarding his claims.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2003), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.

Accordingly, the Board remands this case to the RO for the 
following action:

The appellant should be scheduled to 
appear at a videoconference hearing 
before a member of the Board.  

The purpose of this remand is to ensure due process of law.  
No action by the appellant is required, until he is so 
notified.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


